Per Curiam,
This appeal is from an order refusing a change of venue petitioned for on the ground that the county in which the action was pending was a party thereto and that because of local prejudice a fair trial could not be had in the county. The court found that the allegation of the existence of local prejudice that would prevent a fair trial was not sustained by the proofs. We find no reason to doubt the correctness of this finding. If our conclusion from an examination of the testimony, differed from that of the learned judge of the Common Pleas, there would be no ground for a reversal of the order made unless it clearly appeared that there had been an abuse of power. The fourth section of the Act of March 18, 1909, P. L. 37, amending the Act of March 30, 1875, P. L. 35, provides that where a county is a party there shall be a change of venue if it shall appear to the court that local prejudice exists. The determination of the question whether a change of venue should be ordered in such a case is a judicial and not a ministerial act, and no appeal having been given by statute none will lie, except for an abuse of power: Felts v. Railroad Co., 160 Pa. 503; Jessop v. Ivory, 172 Pa. 44.
The appeal is dismissed.